Citation Nr: 1146197	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-26 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for erectile dysfunction as secondary to service-connected disability and/or medications prescribed for service-connected disability.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy of the hands and feet.

4.  Entitlement to service connection for peripheral neuropathy of the hands and feet as secondary to service-connected diabetes mellitus and/or herbicide exposure.

5.  Entitlement to a rating greater than 10 percent for service-connected degenerative joint disease of the right ankle.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to service connection for erectile dysfunction and peripheral neuropathy for review on the merits, as well as the increased rating claim for right ankle disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 2005 RO rating decision denied a claim of entitlement to service connection for erectile dysfunction on the basis of no current disability.  

2.  Evidence of record since the RO's December 2005 RO rating decision, which denied a claim of entitlement to service connection for erectile dysfunction, is new and material as it includes competent evidence of current erectile dysfunction disability which may be attributable to medications used to treat service-connected hypertension.

3.  An unappealed December 2005 RO rating decision denied a claim of entitlement to service connection for peripheral neuropathy on the basis of no current disability.  

4.  Evidence of record since the RO's December 2005 RO rating decision, which denied a claim of entitlement to service connection for peripheral neuropathy, is new and material as it includes competent evidence of current peripheral neuropathy disability which may be a complication of service-connected peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's December 2005 rating decision which denied a claim of entitlement to service connection for erectile dysfunction is new and material; the claim is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Evidence received since the RO's December 2005 rating decision which denied a claim of entitlement to service connection for peripheral neuropathy is new and material; the claim is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for erectile dysfunction and peripheral neuropathy.  In the July 2010 Supplemental Statement of the Case, the RO reviewed these claims on the merits.  The Board has an obligation to make an independent determination of its jurisdiction to review these claims on the merits regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In pertinent part, the record reflects that an RO rating decision in December 2005 denied claims of service connection for erectile dysfunction and peripheral neuropathy on the basis of no current disability.  By letter dated December 15, 2005, the RO informed the Veteran of this decision and his appellate rights.  As the Veteran did not submit a timely appeal or new and material evidence within one year of notice of the decision, the December 2005 RO rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

The Veteran filed an application to reopen the claims currently on appeal in July 2007.  As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (Aug. 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For purposes of reopening, evidence is presumed credible unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See 38 U.S.C.A. § 1110.  Service connection may also be granted for disability proximately due to service-connected disability.  38 C.F.R. § 3.310.

Evidence of record since the RO's December 2005 rating decision includes previously unconsidered VA clinical records reflecting a diagnosis of peripheral neuropathy by EMG examination which, according to one examiner, may be a complication of service-connected diabetes mellitus.  These records also reflect a formal diagnosis of erectile dysfunction with an examiner indicating a possible association between erectile dysfunction and medications used to treat service-connected hypertension.  In the context of the entire evidentiary record, the Board finds that such evidence constitutes new and material evidence sufficient to reopen the claims of service connection for erectile dysfunction and peripheral neuropathy.  To this extent, the appeal is granted.

The Board defers consideration of the claims of service connection for erectile dysfunction and peripheral neuropathy on the merits pending further development addressed in the remand following this decision.


ORDER

The claim of entitlement to service connection for erectile dysfunction is reopened.  To this extent only, the appeal is granted.

The claim of entitlement to service connection for peripheral neuropathy is reopened.  To this extent only, the appeal is granted.


REMAND

VA has a duty to provide medical examination or opinion when the evidence indicates that a claimed disability "may be associated" with an established event, injury, or disease in service or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran seeks service connection for erectile dysfunction.  His VA clinical records first reference this complaint in May 2005.  At the time, the Veteran had been in receipt of service connection for hypertension evaluated as 10 percent disabling.  Medications used to treat hypertension included Tarka 2/240 mg. and Diovan HCT 80/12.5 mg.  A July 2005 VA clinical record documented renal insufficiency attributable to hypertension.  At that time, the examiner provided the following in the problem list:

"erectile dysfunction poss as a result of bp meds."

In January 2008, the Veteran argued that his current medications used to treat service-connected hypertension and posttraumatic stress disorder (PTSD), such as amlodipine (Norvasc), citalopram hydrobromide (Celexa), Valsartan/HCTZ and quetiapine fumrate (Seroquel), have adverse sexual side effects.

As there is medical evidence indicating that erectile dysfunction may be proximately due to service-connected disability, the Board finds that medical opinion is necessary to determine whether the Veteran's erectile dysfunction is proximately due to service-connected disability or medications prescribed for service-connected disability. 

The Veteran also seeks service connection for peripheral neuropathy of the hands and feet.  His description regarding the onset of these symptoms is inconsistent.  He first described tingling and numbness of his extremities during a June 2005 Agent Orange examination.  A computerized list of active problems reflects that an electromyography (EMG) study performed in August 2005 resulted in a diagnosis of unspecified idiopathic peripheral neuropathy.

Unfortunately, the actual August 2005 evaluation is not associated with the claims folder which is attributable to the fact that there is a gap in searched VA clinical records from May 2005 to January 2006.  These records must be obtained prior to any further adjudication.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body). 

Regardless, the record does contain the results from an EMG evaluation in February 2007 showing three separate types of abnormalities: 1) carpal tunnel syndrome bilaterally; 2) demyelinating type sensory neuropathy of the right ulnar nerve and left radial nerve; and 3) axonal motor neuropathy involving the left ulnar nerve.  At this time, the VA examiner advised the Veteran of abnormal blood sugar and hemoglobin A1c tests.  The Veteran was formally diagnosed with service-connected diabetes mellitus in June 2007.

In December 2007, the VA physician who conducted the February 2007 EMG provided the following statement:

[The February 2007] EMG showed bilateral CTS and peripheral neuropathy.  At that time i[t] was noted that patient[']s blood sugar was elevated.  There is a great possibility that neuropathy is due to elevated blood sugar (diabetic peripheral neuropathy).

However, a January 2008 VA Compensation and Pension (C&P) examination resulted in opinion that it was more likely than not that the Veteran's neuropathy of the hands and feet was not diabetic related, as it had been present for years before diabetes was diagnosed.

The Veteran underwent another EMG evaluation in the VA clinical setting in April 2010.  This examination was interpreted as demonstrating a decrease by half or more amplitudes in the bilateral median studies which "may be suggestive of axonal loss consistent with diabetic peripheral neuropathy."

With respect to the evidence cited above, the Board observes that the Veteran's allegations of peripheral neuropathy of many years in duration are not consistent with numerous evaluations over the years, which reflect a relatively new onset of symptoms.  The Board also observes that VA clinical records reflect abnormal glucose levels possibly extending back to 2005 (which, incidentally, is when the Veteran first alleged manifesting diabetes mellitus).  Thus, the January 2008 VA examiner analysis that the peripheral neuropathy symptoms preceded the "formal diagnosis" of diabetes mellitus is too simplified.  Furthermore, the most recent EMG in April 2010 could also suggest a diabetic peripheral neuropathy superimposed on the previously diagnosed EMG abnormalities.

In light of the above, the Board finds that medical opinion based upon review of the entire evidentiary record is necessary to clarify the nature and etiology of the Veteran's peripheral neuropathy complaints.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, the Board notes that the Veteran filed his notice of disagreement to the claims on appeal via a VA Form 9 in January 2008.  At that time, the Veteran requested a hearing before the Board in Washington, DC.  In perfecting his appeal to the Board in August 2008, the Veteran again used a VA Form 9 wherein he indicated that he did not want a Board hearing.  On remand, the RO should seek to clarify with the Veteran whether he desires a personal hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran whether he desires a personal hearing before the Board.

2.  Obtain clinical records of the Veteran's treatment at the Hampton VA Medical Center from May 2005 to January 2006, and from July 2010 to the present, including the results from an EMG evaluation in August 2005.

3.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the nature and etiology of his erectile dysfunction.  The claims folder must be made available to the examiner.  Following examination and review of the claims folder, the examiner is requested to provide opinion to the following questions:

   a) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected disabilities, whether singly or combined, have caused erectile dysfunction, or aggravated erectile dysfunction beyond the normal progress disorder; and

   b) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's prescribed medications used to treat service-connected disabilities, whether singly or combined, have caused erectile dysfunction, or aggravated erectile dysfunction beyond the normal progress disorder?

For purposes of this examination and the opinion sought, the examiner should specifically consider the following:

* whether erectile dysfunction could be attributable to the long-term effects of service-connected hypertension; 
* whether erectile dysfunction could be aggravated by the effects of service-connected diabetes mellitus;
* the July 2005 VA clinic reference to erectile dysfunction possibly due to blood pressure medications; and
* whether medications used to treat service-connected disabilities, including Norvasc, Celexa, Valsartan/HCTZ and Seroquel, have known side effects of sexual dysfunction.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his peripheral neuropathy complaints.  The claims folder must be made available to the examiner.  Following examination, any testing deemed necessary and review of the claims folder, the examiner is requested to provide opinion to the following questions:

   a) clarify all electrodiagnostic abnormalities present in the upper and lower extremities;

   b) for each electrodiagnostic abnormality, provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such abnormality has been caused by service-connected diabetes mellitus; or 

   c) for each electrodiagnostic abnormality, provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such abnormality has been aggravated by diabetes mellitus beyond the normal progress of the disorder.

For purposes of this examination and the opinion sought, the examiner should specifically consider the following:

* whether diabetes mellitus had an earlier onset than June 2007 based upon review of the claims folder;
* the December 2007 statement from a VA physician who found a "great possibility" that neuropathy findings on the February 2007 EMG were consistent with diabetic peripheral neuropathy; and
* the April 2010 EMG results which returned findings suggestive of axonal loss consistent with diabetic peripheral neuropathy.

5.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denies, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


